Exhibit 10.1

 

 

 

NINTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

October 25, 2013

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

THE GUARANTORS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

NINTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Ninth Amendment”) dated as of October 25, 2013, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, together with
its successors in such capacity, “Administrative Agent”) for the lenders party
to the Credit Agreement (collectively, the “Lenders”).

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of May 5, 2009, as amended
by that certain First Amendment dated as of September 22, 2009, that certain
Second Amendment dated as of October 29, 2010, that certain Third Amendment
dated as of February 4, 2011, that certain Fourth Amendment dated as of
February 25, 2011, that certain Fifth Amendment dated as of May 16, 2011, that
certain Sixth Amendment dated as of October 31, 2011, that certain Seventh
Amendment dated as of November 2, 2012 and that certain Eighth Amendment dated
as of March 13, 2013 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans to and other extensions of credit on behalf of
Borrower.

B. The Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Ninth Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Section 1.02. Section 1.02 is hereby amended by:

(a) amending and restating the following defined terms:

“‘Agreement’ means this Second Amended and Restated Credit Agreement as amended
by that certain First Amendment dated as of September 22, 2009, that certain
Second Amendment dated as of October 29, 2010, that certain Third Amendment
dated as of February 4, 2011, that certain Fourth Amendment dated as of
February 25, 2011, that certain Fifth Amendment dated as of May 16, 2011, that
certain Sixth Amendment dated as of October 31, 2011, that certain Seventh

 

1



--------------------------------------------------------------------------------

Amendment dated as of November 2, 2012, that certain Eighth Amendment dated as
of March 13, 2013, and that certain Ninth Amendment dated as of October 25,
2013, as the same may from time to time be amended, amended and restated,
supplemented or otherwise modified.

‘Change in Law’ means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives issued thereunder or in connection
therewith and (y) all requests, rules guidelines or directive promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

‘Current Production’ means, on any date of determination, the lesser of (a) the
average of the daily production of each of crude oil and natural gas, calculated
separately, of the Borrower and the Parent Guarantor for the thirty (30) day
period ending five (5) days prior to such date and (b) the forecasted average
daily production for each month contained in the most recently delivered
forty-eight (48) month forecast required to be delivered pursuant to
Section 8.01(p).”

(b) adding the following terms in the appropriate alphabetical order:

“‘Commodity Exchange Act’ means the Commodity Exchange Act (7

U.S.C. §1 et. seq.), as amended from time to time, and any successor statute,
and any regulations promulgated thereunder.

‘Designated Persons’ means a person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any Executive Order; (ii) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list; or (iii) that is otherwise
the subject of any Sanctions Laws and Regulations in which an entity or person
on the SDN List has 50% or greater ownership interest or that is otherwise
controlled by an SDN.

 

2



--------------------------------------------------------------------------------

‘Executive Order’ shall have the meaning set forth in the definition of
“Sanction Laws and Regulations”.

‘OFAC’ means the U.S. Department of the Treasury Office of Foreign Assets
Control.

‘Qualified ECP Guarantor’ means, in respect of any Swap Obligation, the Borrower
and each Guarantor that, at the time the relevant guarantee or other liability
(or grant of the relevant security interest, as applicable) becomes or would
become effective with respect to such obligation or liability, has total assets
exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

‘Sanctions Laws and Regulations’ means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

‘SDN’ shall have the meaning set forth in the definition of “Designated
Persons”.

‘Swap Obligation’ means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.”

2.2 Amendment to Article VII. Article VII is hereby amended by adding the
following Section 7.24 thereto:

“Section 7.24 Sanctions Laws and Regulations None of the Parent Guarantor, the
Borrower, any Subsidiary of the Borrower or any directors or officers of the
Parent Guarantor, the Borrower or any such Subsidiary or any brokers or other
agents acting at the direction of the foregoing in connection with this
Agreement or any other Loan Document, is a Designated Person.”

2.3 Amendment to Section 8.01(p). Section 8.01(p) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(p) Monthly Production Report. Promptly after preparation, but no later than
fifteen (15) days after the end of each calendar month, (i) deliver a report
from the Borrower in a form acceptable to the Administrative Agent setting forth
(A) the previous month’s production of each of crude oil and natural gas and
(B) forecasted average daily production of each of crude oil and natural gas for
each calendar month for the next forty-eight (48) calendar month period and
(ii) to the extent

 

3



--------------------------------------------------------------------------------

any Swap Agreement was entered into during the period covered by such report
delivered pursuant to Section 8.01(p)(i), deliver a certificate of a Responsible
Officer of the Parent Guarantor and the Borrower to the Administrative Agent
certifying that, based on the information contained in such report, any such
Swap Agreement would have complied with Section 9.18 as of the date such Swap
Agreement was executed.”

2.4 Amendment to Article VIII. Article VIII is hereby amended by adding the
following Section 8.17:

“Section 8.17 Keepwell. Each of the Parent Guarantor and the Borrower shall, and
shall cause each Guarantor that is a Qualified ECP Guarantor at the time of the
guarantee or the grant of a security interest under the Loan Documents, in each
case, with respect to any Swap Obligation to, jointly and severally, absolutely,
unconditionally and irrevocably undertake to provide such funds or other support
as may be needed from time to time by each other Guarantor to honor all of its
obligations under the Loan Documents to which it is a party in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.17 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.17, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 8.17 shall
remain in full force and effect until the Indebtedness has been indefeasibly
paid and performed in full. The Borrower intends that this Section 8.17
constitute, and this Section 8.17 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

2.5 Amendment to Section 9.18. Section 9.18 is hereby amended and restated in
its entirety to read as follows:

“Section 9.18 Swap Agreements. Neither the Parent Guarantor nor the Borrower
will enter into any commodity Swap Agreements (a) with any Person other than an
Approved Counterparty or (b) which would cause the notional volumes for which
(when aggregated with other commodity Swap Agreements then in effect other than
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) to exceed, as of the date such Swap Agreement is executed, (i) 100%
of the Current Production as of the date the Parent Guarantor or Borrower enters
into such Swap Agreement for each month during the period during which such Swap
Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, calculated separately, for the 24 month period following the date such
Swap Agreement is entered into, (ii) 75% of the Current Production as of the
date the Parent Guarantor or the Borrower

 

4



--------------------------------------------------------------------------------

entered into such Swap Agreements for each month during the period during which
such Swap Agreement is in effect for each of crude oil, natural gas and natural
gas liquids, calculated separately, for the 18 month period following the 24
month period referenced in Section 9.18(b)(i) and (iii) 50% of the Current
Production as of the date the Parent Guarantor or the Borrower entered into such
Swap Agreements for each month during the period during which such Swap
Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, calculated separately, for the 6 month period following the 42 month
period referenced in Sections 9.18(b)(i) and (b)(ii). In no event shall any Swap
Agreement contain any requirement, agreement or covenant for the Parent
Guarantor or the Borrower to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.”

Section 3. Borrowing Base. As of the Ninth Amendment Effective Date, the Lenders
and the Borrower agree that the amount of the Borrowing Base shall be
$270,000,000 and such Borrowing Base shall remain in effect until the Borrowing
Base is otherwise redetermined or adjusted in accordance with the Credit
Agreement. This provision does not limit the right of the parties to initiate
interim redeterminations of the Borrowing Base in accordance with
Section 2.07(b) or further adjustments pursuant to Section 2.07(e),
Section 2.07(f), Section 8.13(c) or Section 9.12(d). The parties hereto
acknowledge and agree that the Borrowing Base redetermination set forth in this
Section 3 shall be deemed to be the Scheduled Redetermination scheduled for
October 1, 2013 as provided in Section 2.07. This Section 3 constitutes the New
Borrowing Base Notice in accordance with Section 2.07(d).

Section 4. Conditions Precedent. This Ninth Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Ninth Amendment
Effective Date”):

4.1 The Administrative Agent shall have received from all of the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Ninth Amendment signed on behalf of such Persons.

4.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

4.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Ninth Amendment.

4.4 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

The Administrative Agent is hereby authorized and directed to declare this Ninth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

5



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Ninth Amendment, shall remain in full force and effect following the
effectiveness of this Ninth Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this Ninth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby and (c) represents
and warrants to the Lenders that as of the Ninth Amendment Effective Date, after
giving effect to the terms of this Ninth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default has occurred and is continuing and
(iii) no event, development or circumstance has occurred which individually or
in the aggregate could reasonably be expected to be a Material Adverse Event.

5.3 Loan Document. This Ninth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.4 Counterparts. This Ninth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Ninth Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

5.5 NO ORAL AGREEMENT. THIS NINTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS NINTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     GOODRICH PETROLEUM COMPANY, L.L.C.     By:   /s/ Jan L. Schott    
Name:   Jan L. Schott, CPA     Title:   Senior Vice President and       Chief
Financial Officer GUARANTOR:     GOODRICH PETROLEUM CORPORATION     By:   /s/
Michael J. Killelea     Name:   Michael J. Killelea     Title:   Senior Vice
President, General Counsel       and Corporate Secretary

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL     ASSOCIATION, as
Administrative Agent and as a     Lender     By:   /s/ Lila Jordan     Name:  
Lila Jordan     Title:   Managing Director

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-2



--------------------------------------------------------------------------------

LENDER:

    BANK OF MONTREAL, as a Lender     By:   /s/ Gumaro Tijerina     Name:  
Gumaro Tijerina     Title:   Director

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-3



--------------------------------------------------------------------------------

LENDER:     COMPASS BANK, as a Lender     By:   /s/ Ian Payne     Name:   Ian
Payne     Title:   Vice President

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-4



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N .A., as a Lender     By:   /s/ Ryan Aman    
Name:   Ryan Aman     Title:   Authorized Officer

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-5



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N .A., as a Lender     By:   /s/ Michael Clayborne
    Name:   Michael Clayborne     Title:   Vice President

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-6



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as a Lender     By:   /s/ Mark Lumpkin    
Name:   Mark Lumpkin, Jr.     Title:   Authorized Signatory

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-7



--------------------------------------------------------------------------------

LENDER:     THE BANK OF NOVA SCOTIA, as a Lender     By:   /s/ Jay Salitza    
Name:   Jay Salitza     Title:   Director

 

Signature Page to Ninth Amendment to Second A&R Credit Agreement

S-8